0 OND DA mH BB WwW WV FG

i) bo bo bo bo bro bdo iw) iw) — — — hs ay av a — ry —
Oo yA WD Or BPW NYO | CO OO DW ayn nm RR W No —- &

 

 

Case 3:20-cv-00653-RBM Document14 Filed 12/28/20 PagelD.806 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BONNIE B., _ Case No.: 3:20-cv-00653-RBM
Plaintiff,

ORDER REMANDING DECISION
ve | OF COMMISSIONER OF SOCIAL
ANDREW SAUL, COMMISSIONER OF | SECURITY
SOCIAL SECURITY,

[Does. 11, 12]
Defendant.

 

 

| I. INTRODUCTION |
Plaintiff Bonnie B. (“Plaintiff”) filed a complaint under 42 U.S.C. § 405(g) seeking
judicial review of the Commissioner of the Social Security Administration’s (“Defendant”
or “Commissioner” or “SSA”) final decision denying Plaintiff's application for Social
Security disability benefits and disabled widow’s benefits under Title II of the Social
Security Act (“the Act”). (Doe. 1.) |
Before the Court are Plaintiffs Merits Brief (“Merits Brief”) (Doc. 11),! Defendant’s

combined Cross-Motion for Summary Judgment and Opposition to Plaintiff's Merits Brief

 

l As set forth in the briefing schedule (Doc. 10), the undersigned ordered Plaintiff to file a merits brief
pursuant to Civil Local Rule 7.1(e)(6)(e). Plaintiff, however, titled the brief “Memorandum of Points and

l

 

 
—

wmO po WO KH KN PW HN KO KNORR Re Re Re FF Fe oe ee

0 ON DN BW WY

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.807 Page 2 of 21

(“Cross-MSJ’) (Doc. 12), and Plaintiff's combined Reply and Opposition to Defendant’s
Cross-MSJ (Doc. 13).

The parties consented to the undersigned’s jurisdiction. (Doc. 6; Gen. Or. 707.)
Considering the papers, the Administrative Record (“AR”), the facts, and the applicable
law, Plaintiffs Merits Brief is GRANTED, Defendant’s Cross-MSJ is DENIED, and the
Administrative Law Judge’s (“ALJ”) decision is REMANDED for further proceedings.

Il. BACKGROUND & PROCEDURAL HISTORY

On November 27, 2018, Plaintiff filed an application for a period of disability and
disability insurance benefits under Title II of the Act. | (AR at 27; see Doc. 11-1 at 6.”
Plaintiff alleged an onset of disability as of June 30, 2015. (AR at 27.)

Plaintiff chiefly complains of disabling impairments due to right sacroiliac joint
strain, arthralgia, osteoporosis, irritable bowel syndrome (“IBS”), post-traumatic stress
disorder (“PTSD”), major depressive disorder, adjustment disorder with anxiety, and
bipolar disorder not otherwise specified. (See id. at 30, 34, 55-57.) Plaintiff has prior work
experience as an interior designer, residence leasing agent, and real estate sales agent. (/d.
at 38.) Upon applying for disability benefits, Plaintiff alleged that her impairments render
her incapable of performing work. (See id. at 34, 264.) | |

The SSA denied Plaintiff's claim initially and on reconsideration. (/d. at 27.) Next,
Plaintiff requested a hearing before an ALJ, which occurred on December 6, 2018. (/d.)
At the hearing, the ALJ elicited testimony from Plaintiff and a vocational expert (“VE”).
(Ud. at 27, 85-91.)

On December 27, 2018, the ALJ’s written decision found Plaintiff not disabled under
the Act. Ud. at 27-40.) On January 29, 2020, after the Appeals Council denied review of
the ALJ’s decision, the decision became final under 42 U.S.C. § 405(h). (Ud. at 1-7.)

 

Authorities in Support of a Motion for Summary Judgment” and inappropriately cited Federal Rule of
Civil Procedure 56 (i.e., summary judgment). (Doc. 11-1.) Hereafter, Plaintiff's brief will be referred to
as a Merits Brief.

2 All AR citations refer to the number on the bottom right-hand corner of the page, rather than page
numbers assigned by the CM/ECF system.

2

 
So OH HTD OH BP WY NO

NO bp bw KH KH HN WH KN KN HH HF HF FF HF Re RPO el
CO ~] N Nn & Go i — © Ne) oO ~~ nH ~N aay Go No - 2

 

 

Case 3:20-cv-00653-RBM Document14 Filed 12/28/20 PagelD.808 Page 3 of 21

Til. SUMMARY OF ALJ’S FINDINGS

The ALJ held Plaintiff met the insured status requirements of the Act through
September 20, 2021. (AR at 29.) The ALI followed the five-step sequential evaluation
process to determine Plaintiff's disability status. See 20 C.F.R. § 404.1520(a).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since June 30, 2015, the alleged onset date. (AR at 30.) Plaintiff worked after the alleged
disability onset date, but it was deemed an unsuccessful work attempt. (/d.) Plaintiff
earned $28,262.36 between April 2017 to October 2017. (See id. at 30, 258-62.) At the
hearing, Plaintiff testified that she could not maintain her level of performance due to her
impairments, so she stopped working by October 4, 2017. (Ud. at 30, 54-55, 192.) Because
the period of work was less than six months and ended because of Plaintiffs impairments,
the ALJ determined the work was an unsuccessful work attempt and not substantial gainful
activity. (AR at 30); see 20 C.F.R. § 404.1574(c); see also SSR 84-25.

At step two, the ALJ found Plaintiff suffers from the following severe impairments:
(1) right sacroiliac joint strain; (2) arthralgia; (3) osteoporosis; (4) IBS; (5) PTSD; (6) maj or
depressive disorder; (7) adjustment disorder with anxiety; and (8) bipolar disorder, not
otherwise specified. (AR at 30); see 20 CF.R. § 404.1520(c). The ALJ found Plaintiff's
hyperlipidemia, hypothyroidism, skin cancer, eating disorder, hearing impairments, and
chest pains were not severe impairments. (AR at 30-31.)

At step three, the ALJ found Plaintiff did not have an impairment or combination of
impairments that met or medically equaled one of the listed impairments. (Id. at 31-33.)
Specifically, the ALJ determined that Plaintiff did not meet or equal Listings 1.02A, 1.02B, |
1.04, 5.06, 12.04, 12.06, or 12.15. (dd)

Next, the ALJ determined Plaintiff has the residual functional capacity (“RFC”) to
perform medium work as defined in 20 C.F.R. § 404.1567(c). (AR at 33.) The RFC
included the following limitations:

[f]requent climbing of ramps or stairs; frequent climbing of ladders, ropes, and
scaffolds; and frequent balancing, stooping, kneeling, crouching, and crawling. In

 

 
SPNeRaAaR BR F&F CeriaawkR anes

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.809 Page 4 of 21

addition, the [Plaintiff] is limited to occasional interaction with the general public;
occasional work-related, non-personal, non-social interaction with workers and
supervisors; and’ can only perform work that does not require satisfaction of
production quotas.

(Id)
In determining the RFC, the ALJ considered all symptoms and the extent to which
these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence, as required by 20 C.F.R. § 404.1529 and SSR 16-3p. Ud.) | —

|| The ALJ also considered medical opinion evidence under 20 C.F.R. § 404.1527. Ud.)

In analyzing the same, the ALJ assigned “great weight” to the opinions of
consultative examiner J. Altman, M.D. (“Dr. Altman”) and P. Ombres, M.D. (“Dr.
Ombres”), finding the opinions consistent with the medical evidence. (/d. at 36.) The ALJ
only assigned “little weight” to the opinion of state agency medical consultant J. Hartman,
M.D. (“Dr. Hartman”), finding the opinion inconsistent with the medical record. (/d.)

As to opinions evaluating Plaintiffs mental impairments, the ALJ reviewed but did
not assign weight to the opinion of state agency mental consultant Janet Anguas-Keiter,
Psy.D. (“Dr. Anguas-Keiter”). (Id.) The ALJ also reviewed but did not assign weight to
Hillary Wiess, Ph.D. (““Dr. Wiess”), who agreed with Dr. Anguas-Keiter’s mental RFC
assessment. (See id. at 36-37, 117.) The ALJ assigned “some weight” to the opinion of
treating doctor Dan Metevier, Psy.D. (Dr. Metevier”), finding it somewhat inconsistent
with the medical record. (See id. at 37, 575-611.) Specifically, the ALJ contrasted Dr.
Metevier’s finding that Plaintiff is completely unable to manage stress with her ability to
work for several months in 2017. (See id. at 37, 702.) The ALJ reviewed Plaintiffs Global
Assessment of Functioning (“GAF’) scores but gave them “no weight” and determined
they are of no evidentiary value. (/d. at 37.). Instead, the ALJ gave “great weight to the
narrative statements in the psychiatric evaluations, treatment history, and objective details
and chronology” of record. (Id.) The ALJ assigned “little weight” to the opinion of Amad
Kadry, M.D. (“Dr. Kadry”) finding it remote in time and not reflected in current mental
treatment. (See id. at 37, 380.) Likewise, the ALJ gave the opinion of Vickie Woods,

4

 
Oo OH HN HD Wn BP WD YPN

DO pO bw PD WN HN WN KN NO Ke HH Re Ree ee Re
oN DN OW BP WO NY KH CO OO Hn DB FP WY NY KK OO

 

 

Case 3:20-cv-00653-RBM Document14 Filed 12/28/20 PagelD.810 Page 5 of 21

Licensed Marriage and Family Therapist (“LMFT”) “little weight” for failing to assign
functional limitations and because an LMFT is not an acceptable medical source. (See AR
at 37; see also 20 C.F.R. § 404.1513.)

Lastly, the ALJ reviewed the opinion of Plaintiffs former roommate, Jaime Kallweit
(“Ms. Kallweit”), who submitted a third-party function report. (AR at 37, 300-09.) The
ALJ gave Ms. Kallweit’s report “little weight,” finding it “based on casual observation and
not clinical testing.” (d.)

Ultimately, the ALJ found Plaintiff's medically determinable impairments could
reasonably be expected to cause the alleged symptoms. (/d. at 34.) But the ALJ found her
statements concerning the intensity, persistence and limiting effects of these symptoms as
not entirely consistent with the medical evidence. (/d.) The ALJ so held because “the
medical evidence does not support the alleged loss of functioning.” (/d.)

At step four, the ALJ found Plaintiff unable to perform any past relevant work as an
interior designer or as a residence leasing agent, which. are skilled light exertion jobs
actually performed at medium exertion. (/d. at 38.) The ALJ also found Plaintiff unable
to perform past relevant work as a real estate sales agent, a skilled light exertional job. (/d.)

At step five, after considering Plaintiff's age, education, work experience and RFC,
the ALJ found there are jobs existing in significant numbers in the national economy that
Plaintiff can perform. (/d.) Specifically, the ALJ found Plaintiff able to perform jobs at
the unskilled medium exertional level such as a laundry worker II, hospital cleaner, and
industrial sweeper-cleaner. (/d. at 39.) Because the ALJ found Plaintiff capable of
performing jobs existing in significant numbers in the national economy, the ALJ
determined Plaintiff is not disabled under the Act. (AR at 39); 20 C.F.R. § 404.1520(g).

| IV. ISSUES IN DISPUTE

This Court’s review is limited to five issues:

1. Did the ALJ properly evaluate Dr. Metevier’s opinion and provide clear and

convincing reasons to reject it? (Doc. 11-1 at 10-13; Doc. 12 at 3-4, 6-8; Doc. 13 at 2-4.)

\|///

 
oOo OH SN DN On BR WY LPO

po wpo PO HN WN NH HN KN KH eRe Re He Re ee ee ee
Oo DTD nA BP WY NO K&§ CO UO DB ny HDB nA FP WW NYO K& OC

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.811 Page 6 of 21

2. Did the ALJ properly evaluate Dr. Anguas-Keiter’s opinion? (Doc. 11-1 at 16-
18; Doc. 12 at 5-6; Doc. 13 at 7-8.) |

3. Did the ALJ give germane reasons for rejecting the third-party opinion of Ms.
Kallweit? (Doc. 11-1 at 13-14; Doc. 12 at 12-13; Doc. 13 at 4-6.)

4. Did the ALJ provide specific, clear and convincing reasons to reject Plaintiffs
mental impairment allegations? (Doc. 11-1 at 18-21; Doc. 12 at 10-12; Doc. 13 at 8-10.)

5. Did the ALJ properly consider Plaintiff's mental impairments and limitations in
making an RFC determination? (Doc. 11-1 at 14-16; Doc. 12 at 7-8; Doc. 13 at 6-7.)

Vv. STANDARD OF REVIEW

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “[F]ederal court review of
social security determinations is limited.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d
1090, 1098 (9th Cir. 2014). A federal court will uphold an ALJ’s disability determination
if it is free of legal error and is supported by substantial evidence. Garrison v. Colvin, 759
F.3d 995, 1009 (9th Cir. 2014). Substantial evidence is “more than a mere scintilla, but
less than a preponderance; it is such relevant evidence as a reasonable person might accept

as adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.

2007). In reviewing whether the ALJ’s decision is supported by substantial evidence, the

Court must consider the record as a whole, “weighing both the evidence that supports and
the-evidence that detracts” from the ALJ’s conclusion. Jd. (quoting Reddick v. Chater, 157
F.3d 715, 720 (9th Cir. 1998)).

The ALJ is responsible for “determining credibility, resolving conflicts in medical
testimony, and for resolving ambiguities.” E.g., Garrison, 759 F.3d at 1010 (internal
citation omitted). When evidence supports more than one rational interpretation, the ALJ’s
conclusion must be upheld. Batson v. Comm ’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th
Cir. 2004). Stated differently, when “the evidence can reasonably support either affirming
or reversing a decision, [the Court] may not substitute [its] judgment for that of the [ALJ].”

 
Oo ON HD UO FP W NY

eo ea aR OSPF SGC weRV ADR OHS S

 

 

Case 3:20-cv-00653-RBM Document14 Filed 12/28/20 PagelD.812 Page 7 of 21

Garrison, 759 F.3d at 1010 (internal citation omitted). Rather, the Court only reviews the
reasons provided by the ALJ and may not affirm the ALJ on other grounds. Jd.
VI. DISCUSSION

Plaintiff contends that the ALJ erred on five grounds: (1) the ALJ improperly
paraphrased Dr. Metevier’s opinion and did not to give specific and legitimate reasons to
reject the opinion (Doc. 11-1 at 10-13); (2) the ALJ improperly rejected Ms. Kallweit’s.
opinion without providing germane reasons to reject it (Doc. 11-1 at 16-18); (3) the ALJ
erred in omitting Plaintiff's mental functioning limitations from the RFC analysis (Doc.
11-1 at 13-14); (4) the ALJ failed to include Dr. Anguas-Keiter’s complete opinion nor
assign it any weight (Doc. 11-1 at 18-21); and (5) the ALJ’s credibility finding is flawed, |:
because it translates Plaintiff's daily activities into the ability to work a full-time job (Doc.
11-1 at 14-16). Defendant counters that the ALJ properly considered and weighed all of
the evidence, including Plaintiff's mental functioning in the RFC analysis, Plaintiffs
subjective allegations, and Ms. Kallweit’s opinion. (Doc. 12 at 3-13.)

A. The ALJ Did Not Properly Evaluate Dr. Metevier’s Opinion

The ALJ improperly paraphrased Dr. Metevier’s opinion by inserting findings the
doctor did not make, and he did not provide clear and convincing reasons to reject that
opinion. (See AR at 37, 580-81.)

i. Duty to Evaluate a Treating Doctor’s Opinion |

A treating doctor’s opinion is given controlling weight when it is “well supported by
clinical and laboratory diagnostic techniques and: is [consistent] with other substantial
evidence” in the record. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). But when
a treating doctor’s opinion is contradicted by another doctor, the ALJ may only discount
the treating opinion by providing specific and legitimate reasons supported by substantial |
evidence. Jd. To reject an uncontradicted treating or examining doctor’s opinion, the “ALJ
must state clear and convincing reasons” supported by substantial evidence. Id. at 676.

The ALJ fails to provide specific and legitimate reasons for rejecting a medical opinion

 

 
_—_—

bo No i) No NO bo iw) N Ne — — _ _ ee — — _ —
CO nn HD WA BW NYO KY OD ODO WN DNA fF WD NYO KK. &S

0 ONY DN Bw WwW

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.813 Page 8 of 21

where he misstates the opinion and fails to provide sufficient analysis. See Godlinez v.
Berryhill, SACV 17-0194 SS, 2017 WL 6349720, at *7 (C.D. Cal. Dec. 11, 2017).
ii. Analysis -

An ALJ may paraphrase medical evidence but cannot do so in a manner “not entirely
accurate regarding the content or tone of the record.” Reddick, 157 F.3d at 721-22.

Considering Dr. Metevier’s opinion and the ALJ’s analysis of the same, the ALJ
erred in paraphrasing portions of Dr. Metevier’s findings. (AR at 37, 580-81.) Here, the
findings mentioned by the ALJ are largely accurate and consistent with tone of the cited
opinion. (/d.) But the ALJ made one significant change: the ALJ cited Dr. Metevier’s
opinion as finding Plaintiff “unable to adapt to stress.” (/d. at 37.) Dr. Metevier does not
make such a finding explicitly nor can this finding be reasonably inferred from Dr.
Metevier’s opinion. (Id. at 575-611.) And Defendant agrees. (Doc. 12 at 8 (“Plaintiff also
asserts that Dr. Metevier found Plaintiff was ‘unable to adapt to stress’ . . . however, the
pages of the record . . . do not appear to reflect any such finding by Dr. Metevier.”).)

This change is significant, because the ALJ rejected Dr. Metevier’s opinion based
on Plaintiff's work history being inconsistent with the “complete inability to manage
stress.” (AR at 37.) The ALJ cannot, without sufficient analysis, draw a conclusion from
Dr. Metevier’s opinion it did not state and then proceed to reject that opinion on that basis.
Godlinez, 2017 WL 6349720, at *7; see Reddick, 157 F.3d at 721-22. As such, the ALJ
erred in his paraphrasing of Dr. Metevier’s decision.

The ALJ also failed to provide clear and convincing reasons to reject Dr. Metevier’s
opinion. It is undisputed that Dr. Metevier’s opinion is that of a treating physician. (Doc.
11-1 at 11; Doc. 12 at 5.) Because Dr. Metevier’s opinion is uncontradicted by another
doctor’s opinion, the ALJ must state clear and convincing reasons supported by substantial
evidence to reject that opinion. Trevizo, 871 F.3d at 675.

Here, the ALJ failed to offer a clear and convincing reason to reject Dr. Metevier’s
opinion by relying solely upon Plaintiffs failed work attempt. (See AR at 37.) A failed

“work attempt alone is not a clear and convincing reason” to reject a treating doctor’s

8

 
NY NO HN WN HN HN NY KN HK HK KF KH Fe KF EF SE RS
PRX RRBRBSBKeRBFeCae WAR aAaREBoHN eS

So Oo ND On FP WD NYO

 

 

Case 3:20-cv-00653-RBM Document14 Filed 12/28/20 PagelD.814 Page 9 of 21

opinion. See Jalexis O. v. Berryhill, 17-cv-00172-MC, 2018 WL 4931996, at *8 (D. Or.
Oct. 10, 2018) (“the ALJ . . . cannot use an unsuccessful work attempt to discredit the

opinion of an examining physician who assesses limitations that would not allow a

‘successful return to work.”); cf. Lingenfelter, 504 F.3d at 1040 (“the work attempt alone ‘is

not a clear and convincing reason” to discredit “[plaintiff’s] testimony about his pain and
physical” limitations.). In fact, a failed attempt to return to work, rendered unsuccessful
solely by Plaintiff's symptoms and limitations, strengthens findings consistent with |
disability. See Jalexis O.,2018 WL 4931996, at *8 (citing Lingenfelter, 504 F.3d at 1038).
In sum, the ALJ erred in paraphrasing Dr. Metevier’s opinion without sufficient
analysis and for failing to cite clear and convincing reasons to reject Dr. Metevier’s
opinion. See Reddick, 157 F.3d at 721-22; see also Trevizo, 871 F.3d at 675.
B. The ALJ Erred in Failing to Assign Weight to Dr. Anguas-Keiter’s
Opinion
The ALJ did not assign any weight to Dr. Anguas-Keiter’s opinion. (See AR at 36-
37, 99-101, 115-17.) This is error.
i. Duty to Evaluate Medical Opinions |
The ALJ must consider medical opinions of record together with the rest of the
relevant evidence. 20 C.F.R. § 404.1527(b). The ALJ must also evaluate every medical
opinion received and consider the factors in 20 C-F.R. § 404.1527(c)(1)-(6) in deciding the
weight to give to such opinions. 20 C.F.R. § 404.1527(c). |

An ALJ must assign weight to every medical opinion received. See Garrison, 759

|F.3d at1012-13 (“an ALJ errs when he rejects a medical opinion or assigns it little weight

while doing nothing more than ignoring it, asserting without explanation that another
medical opinion is more persuasive, or criticizing it with boilerplate language that fails to
offer a substantive basis for his conclusion.”); see also 20 C.F.R. § 404.1527(c) (“we will
evaluate every medical opinion we receive” and “will always give good reasons... for
the weight we give your treating source’s medical opinion.”)). But the ALJ need not assign

a specific evidentiary weight to a medical opinion. See 20 C.F.R. § 404:1527(c).
5

 
So A ND nA FF W YPN

NO wo bb HN WN HN hb kK HN HB BR Re Ree HRP Re Se eS
Oo ND MN BPW NY K|§ OF ODO WDBnNI DW A BW NO KF CO

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.815 Page 10 of 21

Generally, more weight should be given to a treating source’s opinion than the
opinion of a non-treating source. Garrison, 759 F.3d at 1012. The weight given to a
treating physician is greater than that of an examining physician, and an examining
physician is given more weight than that of a non-examining physician. Id. The ALJ errs
where he does not explicitly reject a medical opinion or set forth specific, legitimate
reasons for crediting one medical opinion over another. Jd.

ii. Analysis

It is clear the ALJ considered the opinions of state agency mental consultants Drs.
Anguas-Keiter and Weiss from the ALJ’s summary of their findings. (AR at 36-37.) But
what is unclear from the decision is the degree to which the ALJ agreed, disagreed, or relied
upon these opinions. (/d.)

Although the ALJ is not required to assign a medical opinion a specific weight, the
ALJ must assign medical opinions some weight. See Hill v. Astrue, 698 F.3d 1153, 1160
(9th Cir. 2012); see also 20 C.F.R. § 404.1527(c). The ALJ weighs medical opinions to | |
help express the persuasiveness of the opinion to the ALJ. See 20 CFR. § 404.1520(c)(1)-
(6). In the absence of any weight accorded to a medical opinion, Plaintiff has little recourse.
to rebut the ALJ’s rejection or omission of the opinion. Therefore, the ALJ erred in not
explicitly rejecting Dr. Anguas-Keiter’s medical opinion. Garrison, 759 F.3d at 1012-13.

C. The ALJ Failed_to Provide Germane Reasons for Rejecting Ms.

Kallweit’s Opinion .

The ALJ assigned “little weight” to Ms. Kallweit’s third-party lay opinion, because
it was based “on casual observation and not clinical testing[.]” (AR at 37.) This is not a
germane reason to reject this opinion.

i. Duty to Evaluate Lay Opinions

“Lay testimony as to a [plaintiff]’s symptoms is competent evidence that an ALJ
must take into account, unless he or she expressly . . . disregard[s] such testimony and gives
reasons germane to each witness for doing so.” Diedrich v. Berryhill, 874 F.3d 634, 640
(9th Cir. 2017) (quoting Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001)). Friends in a

10

 
Oo Oo ND DB A BR WW PO =

NB bho NO HN NY HN HN NN WN FS HF HF KF HR HF HPO EEO ES
COO SN DW A BP WD NYO KF DT OO DANA DA FP WD NO KF OS

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.816 Page 11 of 21.

position to observe a plaintiff's symptoms and daily activities are competent to testify as
to that person’s condition. Id. |

The ALJ may not discredit lay opinion for a “lack of support from the ‘overall
medical evidence....’” Jd. (citing Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009)
(“[nJor under our law could the ALJ discredit [the witness’s] lay testimony as not supported
by medical evidence in the record.”)). Nor is lack of support from medical records a
germane reason to give “little weight” to that opinion. /d. But the ALJ may reject portions
of lay opinion beyond the witness’ competence, such as medical conclusions or diagnoses.
Gump v. Comm’r of Soc. Sec., 222 F. App’x 553, 554-55 (9th Cir. 2007); Nguyen v. Chater,
100 F.3d 1462, 1467 (9th Cir. 1996) (“medical diagnoses are beyond the competence of
lay witnesses and [are not] competent evidence.”).

ii. Analysis

Here, the ALJ erred by failing to give germane reasons for rejecting the lay opinion
of Ms. Kallweit. (AR at 37, 300-09.) Ms. Kallweit’s lay opinion, as that of a friend who
has observed Plaintiffs symptoms and daily activities, is competent evidence the ALJ must
consider. Diedrich, 874 F.3d at 640. As Plaintiff argued, Ms. Kallweit’s report is precisely
the type of opinion evidence valuable to an ALJ’s disability determination. Diedrich, 874
F.3d at 640; (see Doc. 11-1 at 14.) Lay opinion testimony need not rely on clinical testing,
and it is error to discredit or otherwise reject “lay testimony as not supported by medical
evidence in the record.” See Diedrich, 874 F.3d at 640. Although the ALJ may reject Ms.
Kallweit’s opinion, rejecting a lay opinion as based on causal observation and not clinical
testing are not germane reasons. See id. |

Defendant contends that Ms. Kallweit’s opinion is outside her competency and is
duplicative of Plaintiff's arguments and thus should be rejected. (Doc. 12 at 12-13.) But
the ALJ did not cite any portions of Ms. Kallweit’s opinion akin to medical conclusions or
diagnoses outside her competence. (See AR at 37.) Even assuming arguendo Ms. Kallweit
offered opinion outside her competency and the ALJ cited this reason, the ALJ could only

reject the incompetent portions and not blanket reject the entire opinion. Gump, 222 F.

11

 

 
Oo Oo NTN nH FF W YP =

bho NO bo bo iw bo bo DP. NN — — —_ —_— —_ —_ — — —_— —_
oOo ND UN BP WwW NY KF DBD OO DB ADB A FP WH NY KF OS

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.817 Page 12 of 21

App’x at 554-55. As to Ms. Kallweit’s opinion being duplicative of Plaintiffs allegations,
the ALJ did not cite this reason for rejecting the opinion. (See AR at 37.) The Court only
reviews the reasons provided by the ALJ and may not affirm on other grounds. Garrison,
759 F.3d at 1010. Thus, it is error to reject Ms. Kallweit’s opinion on this ground. See
Diedrich, 874 F.3d at 640. To reject competent lay testimony, the ALJ must give germane
reasons as “to each witness for doing so” and cannot apply the reasons to rej ect one witness
to all witnesses. Jd.

In sum, the ALJ erred by failing to give a germane reason to reject Ms. Kallweit’s
lay opinion. Id. | |

D. The ALJ Failed to Provide Specific, Clear and Convincing Reasons to

Reject Plaintiff's Mental Impairment Allegations

The ALJ found that Plaintiffs medically determinable impairments could
reasonably be expected to cause the alleged symptoms, but her statements regarding these
symptoms were not entirely consistent with the medical evidence and other evidence of
record. (See AR at 35-36.) In rejecting Plaintiff's subjective allegations of impairment,
the ALJ cited to Plaintiff's improvement with treatment and refusal of treatment, her
minimal daily activities, and her failed work attempt. (See id.) However, for the reasons
outlined below, these are not specific, clear and convincing reasons. |

i. Duty to Evaluate Subjective Claims of Impairments

The ALJ engages in a two-step analysis to assess the credibility of a plaintiff’s

testimony regarding subjective pain or the intensity of symptoms. Vasquez v. Astrue, 572

F.3d 586, 591 (9th Cir. 2009). First, the ALJ determines whether there is objective medical

evidence of an underlying impairment which could reasonably be expected to produce the

pain or other symptoms alleged. /d. Ifthe plaintiff satisfies the first step, an ALJ can reject
the plaintiff's subjective allegations of impairment only upon (1) finding evidence of
malingering, or (2) expressing specific, clear and convincing reasons for doing so. Burrell
v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014). In addition to objective medical evidence,
an ALJ must consider the factors in 20 C.F.R. § 404.1529 to assess the credibility of

12

 
oo HN DY FH W WN.

N N N bo bo No bo No Np — — — — — — ae —y nt bd
oo ~ ON N & Go No — So \O oO ~ a N & oS) N lama So

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.818 Page 13 of 21

symptoms. In assessing credibility, the ALJ may consider the consistency between
plaintiff’ s allegations of disabling impairments with the objective medical evidence,
plaintiff's daily activities, and plaintiffs ability to treat symptoms with medication. E.g.,
Lingenfelter, 504 F.3d at 1040. |

Generally, questions of credibility and resolution of conflicts in the testimony are
duties left to the ALJ. Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007). An ALJ may
discredit a plaintiffs subjective statements of impairment, but the ALJ must “identify what
testimony is not credible and what evidence undermines [that testimony].” See, e.g., Berry
v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).

ii. Improvement with Treatment and Refusal of Treatment

The ALJ did not provide specific, clear and convincing reasons to reject Plaintiff's
symptom statements, when he cited Plaintiffs refusal of treatment and improvement with
treatment. |

Impairments that can be controlled effectively with medication are not disabling.
Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006); see 20 C.F.R.
§ 404.1529(c)(3)(iv) (medications may be considered in assessing plaintiff's subjective
symptoms). Declining further treatment is inconsistent with disabling mental impairments,
and the ALJ may consider this in his credibility finding. Tommasetti v. Astrue, 533 F.3d
1035, 1039 (9th Cir. 2008) (“the ALJ may consider many factors in weighing a [plaintiff s]
credibility, including . . . unexplained or inadequately explained failure to seek treatment
or to follow a prescribed course of treatment . . . .”) (internal quotations omitted).

But “it is a questionable practice to chastise one with a mental impairment for the
exercise of poor judgment in seeking rehabilitation.” Garrison, 759 F.3d at 1018 n.24
(quoting Nguyen, 100 F.3d at 1465). The Court does “not punish the mentally ill for
occasionally going off their medication when the record affords [a] compelling reason to
view such departures” as part of Plaintiff’s impairments. Id.

The ALJ cited records that Plaintiff was prescribed an emotional Support dog in
2017. (AR at 35, 696.) The ALJ also cited progress notes where Plaintiff reported that

13

 
—

WN Mw HY NY NY KY HY Bee ewe He eee eK
Oo NA A BW NH SF SCO wD AKIRA UWAnAKR WHE SO

UO Oo ND UN FF WW NY

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.819 Page 14 of 21

Adderall helped her cry less and that Wellbutrin was helpful. (/d. at 35, 506, 519.) But in
2017, Plaintiff declined further psychotropic medications or mental health treatment. (/d.
at 35, 693.) Plaintiff states she stopped taking medications in December 2017, because
they “contributed to me feeling suicidal ....” (AR at 74.) Plaintiff also explains that she
stopped regular mental health treatment because she lost her insurance. (Jd. at 73-74.)
Plaintiff adequately explained her sporadic departure from recommended treatment. See
Garrison, 759 F.3d at 1018 n.24.

The ALJ also noted that her “mental impairments show improvement with
treatment.” (AR at 35.) The ALJ stated that Plaintiffs most recent mental status
examinations were normal, citing to June 25, 2018 progress notes. (/d. at 35, 682.) The
ALJ stated these notes revealed normal behavior, mood, memory, thought process and
content, good insight and judgement, and no suicidal ideation. (See id. at 35, 682-83.) The |
ALJ opined this “contravenes [Plaintiffs] alleged loss of functioning.” (Jd. at 35.) An
ALJ may consider a lack of medical findings or largely normal findings as a basis to
discredit Plaintiff's allegations. See Burch v. Barnhart, 400 F.3d 676, 681. Although it is
error to reject mental health issues based on isolated instances of improvement, the ALJ
may use evidence of improvement with treatment to interpret Plaintiffs testimony
regarding the severity of an impairment. See Garrison, 759 F.3d at 1017 (“[t]hey must
also be interpreted [knowing] that improved functioning while being treated and while
limiting environmental stressors does not always mean that a [plaintiff] can function
effectively in a workplace.”). | |

The Court takes note, however, that improvement or normal findings over time are
useful but the data points chosen “must in fact constitute examples of broader development
to satisfy the applicable [specific,] ‘clear and convincing’ standard.” Jd. at 1018. The ALJ
fails to meet this demanding standard. Jd. Rather than “describe [Plaintiffs] symptoms,
course of treatment, and bouts of remission, and thereby chart a course of improvement,
the ALJ improperly singled out a few periods of temporary well-being from a sustained

period of impairment and relied on these to discredit [Plaintiff].”. Jd. The ALJ cites a 2016

14

 
Oo OA nN DA BP WD YP

mM NH YH WH NN KN HB KP Be Se Se Se ee
BPNRRRAESNSCGCe rR AaAaHKREaoNHeS

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.820 Page 15 of 21

record where Plaintiff reports medication helping with symptoms and a 201 8 examination
reflecting largely normal findings. (AR at 35, 506, 519, 682.) Two examples of temporary
periods of wellbeing in four years of alleged disability (2015-2018) hardly constitutes the
broader development of improvement necessary to meet the standard. Garrison, 759 F.3d
at 1018. Further, the ALJ’s citation to the 2018 examination record appears misleading.
(See AR at 35, 682.) The ALJ states that Plaintiff reflected no suicidal ideation. (Jd.) But
in the next page of the report, the doctor notes Plaintiff has “[c]hronic thoughts of suicide”
and is at “(mJoderate risk.” (Ud. at 683.) The report also details the extent of Plaintiff s
suicidal ideation: “[p]lan, thinks about it. Patient has researched best way to suicide and
stated that it is about “being prepared’ if she gets to the ‘point of no return.’” (/d.) This
casts serious doubt on the use of the 2018 report to. support a broader development of
improvement. (See id. at 35, 682.) Two singled out days of temporary well-being over
years of impairment do not constitute the broader development of improvement necessary
to be a specific, clear and convincing reason to reject Plaintiffs subjective allegations of
impairment. Garrison, 759 F.3d at 1018. This is especially true where the veracity of one
of the two reports is seriously cast into doubt. See id.
iii. Daily Activities

The ALJ did not provide a specific, clear and convincing reason to reject Plaintiff's
impairment allegations when he cited Plaintiff's minimal daily activities.

In the ALJ’s decision, the ALJ cited Plaintiff's function reports where she reports.
difficulty with activities of daily living or care. (AR at 36, 276-85, 312-20.) The ALJ then |
cited testimony that Plaintiff can dress and bathe herself and prepare her own meals to
contradict those statements. (dd. at 36.) Although an ALJ may consider a plaintiffs daily
activities to disregard symptom testimony, courts should not penalize plaintiffs “for
attempting to lead normal lives in the face of their limitations.” Contreras v. Saul, 19-cv-
00482-GPC-NLS, 2020 WL 1650594, at *11 (S.D. Cal. Apr. 3, 2020) (quoting Reddick,
157 F.3d at 722). The Court is hard pressed to find the cited daily activities—that Plaintiff

can dress, bathe, and cook for herself—are inconsistent with her symptom testimony and

15

 
So HA SN DH A SP WO YPO

NY NY WV WN NY NN NY RNR RR Re RO RR RS lll
oOo nN HD NN BP WY NHN KF DTD OO Wns HD A FP WW NY YK O&O

 

 

Case 3:20-cv-00653-RBM Document 14. Filed 12/28/20 PagelD.821 Page 16 of 21

| involve functions transferable to a work setting. Contreras, 2020 WL 1650594, at *11; see

Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (“if a [plaintiff] is able to spend a
substantial part of [her] day engaged in pursuits involving the performance of physical
functions that are transferable to a work setting, the ALJ may be justified in disregarding
the [plaintiff's] symptom testimony.”) (internal quotations and citation omitted).

By Plaintiff's own testimony, it takes her several hours to get ready each day: “I
dress myself. It takes me a couple of hours to get ready. I take two showers a day to...
calm me down... .” (AR at 77.) Many activities of daily living, such as the activities
cited by the ALJ, are not easily transferred to the more grueling workplace environment,
where it may be impossible to regularly rest or take medication. Fair v. Bowen, 885 F.2d
597, 603 (9th Cir. 1989). The fact that Plaintiff “regularly engages in some activity does
not disprove a disability.” Contreras, 2020 WL 1650594, at *11 (citing Smolen v. Chater,
80 F.3d 1273, 1287 n.7 (9th Cir. 1996) (“[t]he Social Security Act does not require that the
[plaintiff] be utterly incapacitated to be eligible for benefits... .”).).

The ALJ further cited Plaintiffs testimony that she finds it difficult to be around
others. (AR at 36.) To rebut this claim, the ALJ cites Plaintiffs statements that she does
her own shopping when there are not too many people in the store. (U/d.) But Plaintiff's
ability to go shopping with limited interactions is consistent with her allegations. It is
inappropriate to discredit Plaintiff on this ground, because the activity is not one Plaintiff
can “spend a substantial part of [her] day engaged in” to be transferrable to a work setting.
Contreras, 2020 WL 1650594, at *11 (quoting Fair, 885 F.2d 597, 603); Vertigan, 260
F.3d at 1049. Plaintiff s hearing testimony explained the therapeutic purpose of her
shopping: “I don’t go out. So I don’t socialize with—interact with anybody. Every once
in a while, Vl go out with a girlfriend to do a little shopping just to get me out, like to, fo
live.” (AR at 76 (emphasis added).) Again, courts should not penalize Plaintiffs attempting
to lead normal lives, and this is especially true where the activity is done for therapeutic
reasons. Contreras, 2020 WL 1650594, at *11 (citing Vertigan, 260 F.3d at 1050). In any

event, Plaintiff's shopping trips are not performed consistently enough to “mirror the

16

 
0 A ND OO BP YW NO

iw bo NO bo bo No ie) Np we) — — — ory — _ a —_ _— —
Oo nN HDB A BP WD NYO KF DOD OO WB wnyNI WB Hn HB W No —_- ©

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.822 Page 17 of 21

demands of a full-time job.” Jd. (quoting Meier v. Astrue, 404 F. App’x 150, 152 (9th Cir.
2010) (finding ALJ’s rejection of plaintiffs testimony erroneous even where plaintiff
“occasionally engage[d] in more strenuous activities such as lifting bags of salt and garbage
and shoveling snow” because those activities were intermittent)). |
iv. Unsuccessful Work Attempt

The ALJ failed to provide specific, clear and convincing reasons to reject Plaintiff's
allegations of disabling mental impairments in relying upon Plaintiff’s 2017 unsuccessful
work attempt. Plaintiff worked after her alleged onset date of disability for four months in
2017. (AR at 30.) Although Plaintiff stopped working because of her impairments, the
ALJ cited this work attempt to discredit Plaintiffs impairment allegations. (Id. at 36, 702.)

The ALJ concluded that Plaintiff's unsuccessful work attempt tends to show her
ability to maintain at least some kind of employment. (/d.) But this finding contradicts
both regulation and caselaw. See Lingenfelter, 504 F.3d at 1038 (“[i]t does not follow from
the fact that a [plaintiff] tried to work for a short period of time and, because of his
impairments, failed, that he did not then experience pain and limitations severe enough to
preclude him from maintaining substantial gainful employment. Indeed, . . . evidence that
a [plaintiff] tried to work. and failed actually supported his allegations of” disability.); SSR
84-25; 20 CFR § 404.1574(a)(1). Rather, an attempt to return to substantial gainful
activity, such as Plaintiffs four-month stint here, rendered unsuccessful solely by
Plaintiff's symptoms and limitations, strengthens Plaintiffs credibility. See Lingenfelter,
504 F.3d at 1038. |

In sum, the ALJ failed to adequately reject Plaintiff's subjective mental impairment
allegations by solely relying upon Plaintiff's improvement with treatment, refusal of
treatment, minimal daily activities, and unsuccessful work attempt. Vertigan, 260 F.3d at
1049; see Garrison, 759 F.3d at 1017-18; see also Lingenfelter, 504 F.3d at 1040.
///
///
///

17

 

 
So wma NDB On BW WYP

bo N NO No bo No No No nN — — — — — — — — — —
ao nN DN MN Ss Ww No FEF Oo Oo Oo sD Nn & Ww bv i)

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.823 Page 18 of 21

E. The ALJ Erred in Failing to Incorporate Plaintiff’s Mental Functional
Limitation into the RFC Determination

 

The ALJ’s Step two analysis included a mental functional limitation. (AR at 32-33.)
Failing to incorporate this finding into the RFC analysis is error. (See id.)
i. Duty to Consider Mild Impairments
The ALJ must consider all medically determinable impairments, including non-
severe impairments. 20 C.F.R. § 404.1545(a)(2); Hutton v. Astrue, 491 F. App’x 850, 850
(9th Cir. 2012). The ALJ errs where he finds that plaintiff has mental limitations but omits
them from the RFC without explanation. See Michele M. v. Saul, 19-cv-00272-JLB, 2020
WL 1450442, at *8-9 (S.D. Cal. Mar. 25, 2020); see also Hutton, 491 F. App’x at 851
(“[f]urther, while the ALJ was free to reject [plaintiffs] testimony as not credible, there
was no reason for the ALJ to disregard his own finding that [plaintiffs] non[-]severe PTSD
caused some ‘mild’ limitations in . . . concentration, persistence, or pace.”).
ii. Analysis |
The ALJ determined Plaintiff has a mild limitation yet omitted this finding from his
RFC determination. (AR at 32.) This is error. Michele M., 2020 WL 1450442, at *8-9;
see Hutton, 491 F. App’x at 851. The ALJ cited to a mental status examination showing
Plaintiff had intact long and short-term memory to undermine the mild limitation finding.
(AR at 32, 672.) Although “the ALJ was free to reject [Plaintiff's] testimony as not

credible, there was no reason . . . to disregard his own finding that [Plaintiff] . . . [had]

|| some ‘mild’ limitations in” understanding, remembering, or applying information. Hutton,

491 F. App’x at 851; (see AR at 32, 536).
When the ALJ determined Plaintiff had a limitation, that limitation should have been
included in his RFC analysis. Hutton, 491 F. App’x at 851. To omit it was error. See id
F. The ALJ’s Errors Were Not Harmless

 

An ALJ’s error is harmless when it is inconsequential to the ultimate nondisability
determination. Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir.

2008). The Court looks at the record as a whole to determine whether the error alters the

18

 

 
0 ONY DA HW B WN »Y

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.824 Page 19 of 21

outcome of the case. See id. “[T]he more serious the ALJ’s error, the more difficult it
should be to show the error was harmless.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th
Cir. 2015). The Court should be cautious to find an error harmless. Id

The ALJ committed several errors that may have altered the ALJ’s ultimate decision.
Supra Part VI.A-E., pp. 7-19; (see AR at 29-39.) A single error alone, if harmful, is
sufficient to remand. See Marsh, 792 F.3d at 1173. Here, one such error is the ALJ’s
failure to assign weight to Dr. Anguas-Keiter’s opinion. Supra Part VI.B., pp. 9-11;(see
AR at 36-37.) As stated, the failure to assign a medical opinion weight is error. See
Garrison, 759 F.3d at 1012-13. Defendant argues this error was harmless, but the Court
disagrees. (See Doc. 12 at 5-6.) Dr. Anguas-Keiter’s opinion directly contradicts the ALJ’s
findings. (See AR at 34, 101.) Dr. Anguas-Keiter found Plaintiff's allegations consistent
with the objective findings and medical evidence of record, but the ALJ found Plaintiff's
symptom statements not entirely consistent with the medical evidence. (/d.) Further, Dr.
Anguas-Keiter found Plaintiff has memory impairment issues. (/d. at 100 (“[m]emory
impairment—cannot remember unless written down.”).) If the ALJ had properly
considered Dr. Anguas-Keiter’s opinion, the RFC determination likely would have
changed as would the step five determination. As such, the ALJ’s error was not harmless.
See McClurkin v. Saul, 19-00234 JMS-RT, 2020 WL 292187, at *7 (D. Haw. Jan. 21, 2020)
(holding ALJ’s failure to consider or assign weight to a medical opinion was not harmless
error) (citing Embrey v. Bowen, 849 F.2d 418, 423 (9th Cir. 1988)). This error alone is
sufficient to remand. See Marsh, 792 F.3d at 1173. |

G. Remand is Appropriate

The ALJ’s error was not harmless, thus, the appropriate remedy is to remand for
further proceedings. See Marsh, 792 F.3d at 1173. |

The Court may remand for benefits “where no useful purpose [is] served by further

administrative proceedings and the record [is] thoroughly developed.” Vertigan, 260 F.3d
at 1053 (internal quotations omitted). In deciding whether to remand for benefits or for

further proceedings, the Court follows the three-step credit-as-true rule. See Treichler, 775

19

 

 
oOo A IND A BP WW NO

—_—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.825 Page 20 of 21

F.3d at 1100-02. First, the Court determines if the ALJ failed to offer “legally sufficient
reasons for rejecting evidence.” Jd. at 1100. Next, the Court determines whether the record
is fully developed, whether there are outstanding issues to be resolved before determining
disability, and whether further administrative proceedings would be useful. Jd. Finally, if
there are no outstanding issues, the Court may find “the relevant testimony credible as a
matter of law” and award benefits, so long as the record “leaves not the slightest uncertainty
as to the outcome of the proceeding.” Jd. at 1101.

Here, further administrative proceedings would prove useful, so the appropriate
remedy is remand. First, the ALJ failed to offer legally sufficient reasons for rejecting
evidence on several occasions. Supra Part VI.A-E., pp. 7-19. Second, Defendant’s
argument that VE testimony would be necessary to evaluate Plaintiffs ability to work at
step five of the sequential evaluation. (See Doc. 12 at 15.) Additional VE testimony,
together with the evidence to be reconsidered, will be useful to the ALJ’s ultimate
determination. And further administrative proceedings would be useful to properly
consider the supplemental record from Dr. Metevier, which the ALJ did not have the
opportunity to consider. (Doc. 11-1 at 8-9; AR at 17.) Even assuming the first two steps
of the credit-as-true rule were met, the record has not shown that “entitlement to benefits
is clear... .” See Treichler, 775 F.3d at 1103-04. As such, remand for further proceedings
is appropriate. | | |

In sum, the ALJ’s decision contained several errors, at least one of the errors was
not harmless, and further administrative proceedings would be helpful. As such, Plaintiff's
Merits Brief is GRANTED, Defendant’s Cross-MSJ is DENIED, and the ALJ’s decision
is REMANDED.

///
///
///
///
///

20

 
Oo A HN HD A BP WW NY

NBO po WN WN NH NH WKN HN HN FF KF KS KF PSF OPS OES Sl
Oo TD A BB WY YNPO KH DT Oo DA nN DA FP WY YP KF OC

 

 

Case 3:20-cv-00653-RBM Document 14 Filed 12/28/20 PagelD.826 Page 21 of 21

Vil. CONCLUSION
For the reasons given, the Court finds the ALJ’s decision is not free of legal error.
Accordingly, IT IS HEREBY ORDERED: (1) Plaintiff's Merits Brief is GRANTED; (2)
Defendant’s Cross-MSJ is | DENIED; and (3) the ALJ’s decision is REMANDED for
further proceedings before the SSA. The Clerk of Court shall enter Judgment accordingly.
IT IS SO ORDERED. |
Dated: December a3, 2020

 

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

21

 
